Citation Nr: 1637788	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  14-28 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service in the Army from July 1964 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a September 2010 rating decision, the RO denied TDIU.  In a January 2012 rating decision, the RO granted service connection for PTSD, assigning an initial 70 percent disability rating, effective December 9, 2008.

The issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability has been raised by the record in an August 2014 VA Form 9 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entirety of the appeal period, the Veteran's PTSD has been manifested by disturbances of motivation and mood, flashbacks with any sudden loud noises, difficulty in crowds, irritability and anger outbursts, hypervigilance, obsessive rituals, and difficulty in adapting to stressful circumstances that approximate occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 70 percent for the Veteran's PTSD have not been met for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA's duty to notify was satisfied by a letter on January 6, 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the lay statements of the Veteran, as well as records of his ongoing post-service treatment from VA treatment providers.  The evidence of record contains reports of examinations requested by VA performed in September 2011, June 2012, and May 2014.  Such examination reports, when taken together, are thorough and contain sufficient information to adjudicate the issues on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

II. Initial Rating

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  It is necessary to evaluate a disability from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes, and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating").

The Board has considered the Global Assessment of Functioning (GAF) scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Further, GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

VA treatment records in 2009 reflected anxiety with noises triggering anxiety and exaggerated startle responses, difficulties focusing and concentrating, worries, frequent awakening, and longstanding depression.  The Veteran reported that he was mostly working around his house and had few outside interests or hobbies.  During his interviews, the Veteran's mood was "fairly good;" his affect was congruent; and he was alert, logical, oriented, and had no safety issues.  He was assigned a GAF score of 58.

In 2010, VA treatment records revealed that the Veteran continued to feel anxious with noises triggering anxiety and exaggerated startle responses, difficulty focusing and concentrating, worries, frequent awakening, and longstanding depression.  The Veteran reported that he heard noises such as car doors closing, things falling, or tires blowing out when there was nothing there.  His psychiatrist noted that he continued to be noncompliant with medication despite repeated education and urging.  The Veteran discussed his garden with enthusiasm and how his friend and he had sold gardening tools.  During the interview, the Veteran was "readily and fluently talkative in an outgoing fashion, pleasant, logical, cooperative, no safety issues, [and] no evidence of psychosis."  His mood was good; he was calm, cooperative, and pleasant; his hygiene was appropriate; his thought content and process was logical without psychotic content; and he denied suicidal or homicidal ideations. He was assigned GAF scores of 60 in February and November 2010, and 58 in May 2010.

VA treatment records in 2011 showed that the Veteran continued to feel anxious with noises triggering anxiety and exaggerated startle responses, difficulty focusing and concentrating, worries, frequent awakening, and longstanding depression.  The Veteran reported that he heard noises such as car doors closing, things falling, or tires blowing out when there was nothing there.  He continued to be noncompliant with medication.  The Veteran's anxiety and depression had become more problematic due to his son's recent incarceration.  He discussed his passion for cars and his plans to restore old cars.  He also reported being greatly upset by sudden noises, such as car doors slamming and tires blowing, which was a chronic trigger for intense anxiety.  During the interviews, the Veteran was readily talkative; his mood was appropriate; he was calm, cooperative, and pleasant; his hygiene was appropriate; his thought content and process was logical without psychotic content; and he denied suicidal or homicidal ideations.  He was assigned GAF scores of 60 in August 2011, and 58 in February 2010.

A November 2011 VA examination report revealed that the Veteran had been married since 1965 and had two children.  He reported that he became irritable and agitated with his family and that he had few friends.  He stated that he owned 20 acres of land and that he worked on lawn mowers, but that he had no other activities.  His symptoms included depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; circumstantial, circumlocutory, or stereotyped speech; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation, although he denied any current suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence; neglect of personal appearance and hygiene; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner noted that he possibly had periodic auditory hallucinations since the Veteran reported that he sometimes heard voices, although the examiner stated that these also could be coming from the interstate located near his home.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

VA treatment records in 2012 reflected that the Veteran continued to feel anxious with noises triggering anxiety and exaggerated startle responses, difficulties focusing and concentrating, worries, frequent awakening, and longstanding depression.  He reported that he heard noises, such as car doors closing, things falling, or tires blowing out when there was nothing there, and that he continued to be noncompliant with medication.  He had an enjoyable trip to Florida and visited his daughter in Oklahoma.  He also stayed busy with his garden and various mechanic projects, including buying and selling power equipment.  He reported that his sleep continued to be poor with nightmares of the event.  His wife complained that the Veteran had become a hoarder.  During the interviews, the Veteran was readily talkative; his mood was appropriate; he was calm, cooperative, and pleasant; his hygiene was appropriate; his thought content and process was logical without psychotic content; and he denied suicidal or homicidal ideations.  He was assigned a GAF score of 65. 

A June 2012 VA examination report revealed that the Veteran had been married for 47 years and had two children with whom he had a "pretty good" relationship.  He stated that he had one close friend who was 80 years old and had Alzheimer's Disease with whom he spent time.  He reported that he enjoyed repairing various objects because it kept him busy, but his wife stated that it had turned into a compulsion and that he tended to hoard objects.  He experienced flashbacks when he heard sudden loud noises, such as thunderstorms, truck tires blowing out, and emergency sirens.  He continued to have nightmares related to his trauma from which he woke up in a cold sweat.  He avoided conversations about his military service, as well as large crowds and scary movies.  His wife noted that he did not like being around people or large crowds, and that he was emotionally numb and did not talk about his feelings or demonstrate affection towards his family.  The examiner noted that the Veteran seemed somewhat ambivalent about death and that he was easily angered.  The Veteran had impaired concentration, hypervigilance in public places, and he compulsively checked the locks on his doors and walked the perimeter of his home.  He noted that he always had a weapon where he could get to it fast.  He experienced symptoms, such as obsessional rituals, which interfered with routine activities; difficulty in adapting to stressful circumstances, including work or a worklike setting; difficulty in establishing and maintaining effective work and social relationships; flattened affect; and chronic sleep impairment.  The examiner found that he exhibited occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

VA treatment records in 2013 and 2014 reflected that the Veteran continued to feel anxious with noises triggering anxiety and exaggerated startle responses, difficulty focusing and concentrating, worries, frequent awakening, and longstanding depression.  He reported that he heard noises, such as car doors closing, things falling, or tires blowing out when there was nothing there, and he continued to be noncompliant with medication.  He stated that he was hunting deer and coyote and continued to stay busy with his garden and various mechanic projects.  He reported that his sleep was poor with nightmares of the event.  His wife complained that the Veteran had become a hoarder, but the Veteran did not see it as a problem as he accumulated objects to later sell at a flea market.  During interviews, the Veteran was readily talkative; his mood was appropriate; he was calm, cooperative, and pleasant; his hygiene was appropriate; his thought content and process was logical without psychotic content; and he denied suicidal or homicidal ideations.  He was assigned a GAF score of 65. 

A May 2014 VA examination report revealed that the Veteran was married and had good relationships with his wife, children, and grandchildren.  He and his wife had recently returned from a trip to Oklahoma to celebrate his granddaughter's high school graduation.  He maintained occasional contact with an acquaintance who lived out-of-state, and he had another friend with whom he spent time.  He enjoyed repairing old toys, tools, and cars, but his wife reported that he had begun hording such items.  He stated that had flashbacks whenever he heard sudden loud noises and that he experienced nightmares related to his military service, from which he woke up in severe cold sweats.  He avoided conversations about his military service, as well as large crowds.  He was mistrustful of others and had become more socially isolated because he did not like being around strangers.  His wife related that he was easily irritated and angered, and that he had a history of "raging fits" that were controlled by his current medication regimen.  The examiner noted that he exhibited symptoms of anxiety; suspiciousness; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  During the examination, the Veteran was well-groomed and dressed casually.  He was pleasant and cooperative, and displayed some tangential thought and some perseverance regarding past frustrations with compensation claims and treatment.  The examiner found that he had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

Upon review of the evidence, the Board finds that the Veteran's PTSD does not meet or approximate the criteria for a 100 percent rating at any time during the appellate period.  In that connection, the Board notes that the Veteran has been treated on multiple occasions for complaints of problems with social isolation and difficulty in crowds, as well as feelings of irritability, helplessness, stress, and hypervigilance.  He was specifically noted at his VA examinations to display occupational and social impairment with deficiencies in most areas.  Nevertheless, the Veteran has maintained a good relationship with his wife, children, and grandchildren; and he engages in hobbies, both in isolation and with another person, which includes working on his garden, hunting, and repairing and selling lawn mowers and other objects.  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2015).  However, on review of the overall record, the Board finds that the Veteran's PTSD has been manifested by symptoms resulting in no more than occupational and social impairment with deficiencies in most areas.  See 38 U.S.C.A. § 5017 (b); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411.  Further, the evidence indicates that the Veteran has consistently experienced this level of symptomatology from December 9, 2008.  Therefore, a rating in excess of the 70 percent disability rating is not warranted for the entirety of the appeal period.

In that connection, the Board notes that there is no evidence that the Veteran has problems tantamount to gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time and place, and memory loss.  To the contrary, the Veteran has regularly denied suicidal and homicidal ideations and psychotic symptoms.  While he has reported that he hears sounds when there is nothing around, his VA treatment providers stated that it was unclear whether he was experiencing auditory hallucinations or whether the sounds were coming from the highway that abuts his house.  In addition, at no time has any treatment provider or examiner noted the Veteran to have grossly inappropriate behavior, gross impairment in thought process or communication, or intermittent inability to perform activities of daily living.  Indeed, the VA treatment providers and examiners note that he was readily talkative, that his thought process was logical, and that he was calm and cooperative.  These observations strongly suggest that he does not experience total occupational and social impairment as is required for a 100 percent rating.  Rather, his difficulties are akin to the problems identified by the criteria for a 70 percent rating, with deficiencies in most areas.  Thus, the Board finds that a higher rating is not warranted.

In its analysis, the Board has considered the GAF scores in the 50s and 60s assigned to the Veteran by his VA treatment providers, which represent moderate to mild symptoms, with moderate or some difficulty in social, occupational, or school.  The Board notes that although the Veteran has been noted to have difficulty maintaining social relationships, he has had some degree of success; he has been married since 1965 and enjoys spending time with his children and grandchildren.  Nothing about the Veteran's assigned GAF scores, when considered in light of the other evidence of record-in particular his assessed level of occupational and social impairment-leads the Board to conclude that a rating in excess of 70 percent for the entirety of the appeal period is warranted.  In so finding, the Board reiterates that the Veteran's assigned GAF scores are not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  

The above determination is based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that the Veteran's PTSD warrants an initial disability rating no higher than the 70 percent assigned for the entirety of the appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9411.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's PTSD, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  In that connection, the Board notes that the Veteran's symptoms are contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The symptoms the Veteran experiences are similar to those addressed by the rating schedule, which is not an exclusive list, but nevertheless reflects the severity of underlying psychiatric disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.
ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.


REMAND

The Veteran has been unemployed during the appeal period, and he contends that he is unable to work due to his service-connected PTSD.  Entitlement to a TDIU was denied in a September 2010 rating decision, and the Veteran did not appeal this determination.  However, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The examiners who conducted the September 2011, June 2012, and May 2014 VA examinations did not opine on whether the Veteran's service-connected PTSD would render him able to secure substantially gainful employment.  

The Board notes that the Veteran began receiving Social Security disability benefits in 1998 due to his back disability and his syncope when swallowing disorder.  However, these disabilities are not service-connected, and therefore cannot be considered in deciding the claim for a TDIU.  The Board finds that an opinion should be obtained as to the impact of his service-connected PTSD on his functional impairment during the period on appeal.

As this claim is being remanded, all outstanding VA treatment records dated since February 2015 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional medical evidence relevant to the Veteran's claims dated since February 2015.  All records and responses received should be associated with the claims file.

2.  Obtain a VA social and industrial survey to estimate the functional impairment caused by the Veteran's service-connected PTSD from December 9, 2008.  The examiner should consider the Veteran's education and previous work experience, but should not consider his age or the effect of any nonservice-connected disabilities, when estimating the degree of impairment resulting from PTSD.

The entire claims file, including a copy of this remand, must be available to the examiner, and the examiner should confirm that such records were reviewed.  Specifically, the examiner should review and consider all relevant VA treatment records dated from 2010 to the present, VA examination reports and opinions, SSA records, and Veteran's lay statements.

3.  Then, readjudicate the remaining claim in light of the additional evidence.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further appellate review.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


